Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Status of Claims
The amendments and arguments filed on 01/14/2022 are acknowledged and have been fully considered.  Claims 1, 3-4, 7, 9, 12-13, 15-21, 23, 26, 29, 32, and 40-45 are now pending.  Claims 2, 5-6, 8, 10-11, 14, 22, 24-25, 27-28, 30-31, and 33-39 are canceled; claim 44 is amended; claim 45 is new. 
Claims 1, 3-4, 7, 9, 12-13, 15-21, 23, 26, 29, 32, and 40-45 will be examined on the merits herein.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/21/2021 and 03/11/2022 have been considered here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9, 12-13, 17, 19-21, 23, 26, 29, 32, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20080286341 A1 (Andersson et al., 2008) in view of EP 1366759 (Kosugi et al.et al., 2003).
Andersson teaches a coated oral dosage for the delivery of nicotine (see Andersson, abstract).
In regards to claims 1, 9, 12, 19, and 41-43, Andersson teaches a compressed powder tablet comprising nicotine hydrogen tartrate (a nicotine salt) (see Andersson, paragraph 0193), which is also known as nicotine bitartrate (see Andersson, paragraph 0124). The composition further comprises a carbonate buffer (see Andersson, paragraph 0074) and a polyol (such as mannitol, sorbitol, xylitol, erythritol, maltitol, lactitol, or isomalt) (see Andersson, paragraph 0152). The polyol is taught to be used in varying amounts in the examples. Looking at example 6A which is a directly compressible nicotine tablet, the percentage of polyol present is about 97.5% of the total weight of the tablet core. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 7, the amount of nicotine in the tablet is present in the amount of 0.05-10 mg (see Andersson, paragraph 0132). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 13, Andersson teaches that the nicotine is in the form of a nicotine resinate complex (see Andersson, paragraph 0122). 
In regards to claim 17, Andersson teaches that the nicotine is synthetic nicotine (see Andersson paragraph 120).
In regards to claim 40, Andersson teaches a method of delivering nicotine to a subject to reduce the urge of smoking (see Andersson, paragraph 0037).

Andersson is silent on the use of a disintegrant, the pressure of compression for pressing the powder in a tablet, the size of the tablet having a weight of 25 to 200 mg.

In regards to claims 1 and 3, Kosugi et al.et al. teaches an orally disintegrating tablet comprising a pressed powder formulation (See Kosugi et al.et al., paragraph 0017) which can be disintegrated within a period of 60 seconds upon oral administration (See Kosugi et al., paragraph 0017), as well as within a period of less than 30 seconds upon oral administration (See Kosugi et al., paragraph 0017). 
In regards to claim 19, Kosugi et al. teaches that D-mannitol, a polyol, comprises 20-99% of the tablet (See Kosugi et al., paragraph 0034).
In regards to claim 20, Kosugi et al. also teaches that the tablet should be pressed at the range of 3-30 kN, and a preferred range of 5-20kN (See Kosugi et al., paragraph 0064), which directly teaches the 2-20 kN in the instant claim. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 26 and 29, Kosugi et al. also teaches a disintegrant in the tablet, specifically crospovidone which is a cross-linking polymerization products from 1-vlnyl-2-pyrrolidone (See Kosugi et al., paragraph 0032) in the amount of 0.01-30% of by weight of the tablet (See Kosugi et al., paragraph 0033), and more preferably 1-10% by weight (See Kosugi et al., paragraph 0035). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 32, Kosugi et al. teaches that the weight of the tablet to be 80-250 mg (See Kosugi et al., paragraph 0068), which overlaps with the 25-200 mg range in the instant claims. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claims 1, 3, 7, 9, 12-13, 17, 19-20, 26, 29, 32, and 40-43, it would be obvious to one with ordinary skill in the art before the effective filing date to combine the teachings of Andersson and Kosugi et al. as Kosugi et al. states that intraorally rapidly disintegrable tablet is comprised of a principal medicine that is a water-soluble pharmacologically active ingredient (See Kosugi et al., paragraph 0016). Andersson also teaches an example of a melt tablet (see Andersson, paragraph 0035), a tablet that melts, disintegrates, or dissolves when exposed to the saliva (see Andersson, paragraph 0142). It would be obvious to one with ordinary skill in the art to take the teachings of Kosugi et al. and combine them with the teachings of Anderson in order to create a pressed powder orally rapidly disintegrating tablet which would have an excellent disintegrability and a practical hardness (See Kosugi et al., paragraph 0016), while also providing a specific transmucosal uptake from the oral cavity of the nicotine to the systemic circulation of the subject (see Andersson, paragraph 0145). It would be obvious to one with ordinary skill in the art to combine the teachings of Kosugi et al. with the tablet of Andersson according to the known method of making an orally disintegrating tablet (see Kosugi et al., paragraph 0064) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
In regards to claims 1, 3-4, 21, and 23, as the combination of teachings of Andersson and Kosugi et al. would yield an tablet as instantly claimed, the properties, such as the amount of nicotine dissolved within a time period of claims 1, 3-4, and 23, the peak saliva concentration and pH in upon administration of claim 21, and the weight of nicotine absorbed through the oral mucusa of claim 23, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Claims 21 and 23 further claim a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.

Claims 15 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20080286341 A1 (Andersson et al., 2008) in view of EP 1366759 (Kosugi et al.et al., 2003) as applied to claims 1, 3-4, 7, 9, 12-13, 17, 19-21, 23, 26, 29, 32, and 40-43 above, and further in view of US PGPUB 2007/0269386A1 (Per Steen, A. et al., 2007).

The teachings of Andersson and Kosugi et al. have been described supra.
The teachings of Andersson and Kosugi et al. are silent on the nicotine being provided in association with a fatty acid.

Per Steen, A. et al. teaches an orally disintegrating tablet which comprises an amount of nicotine (See Per Steen, A. et al., Example 2 Table; Paragraph 0122) and a pH regulating agent, trometamol (See Per Steen, A., et al. paragraph 0031; Example 2 Table; Paragraph 0122). Per Steen, A. et al. teaches that the tablet comprises nicotine in an amount of at least 0.5 mg (See Per Steen, A. et al., Example 2 Table; Paragraph 0122). Per Steen, A. et al. teaches that the nicotine is provided in the form of a nicotine salt (nicotine bitartrate) (See Per Steen, A. et al., Example 2 Table; Paragraph 0122). Per Steen, A. et al. teaches that the nicotine is provided as a complex between nicotine and an ion exchange resin (See Per Steen, A. et al., paragraph 0070). Per Steen, A. et al. teaches that the nicotine is provided as a synthetic nicotine (See Per Steen, A. et al., paragraph 0068). Per Steen, A. et al. teaches that the tablet comprises a disintegrant (See Per Steen, A. et al., paragraph 0082). Per Steen, A. et al. teaches that the disintegrant comprises cross-linked polyvinylpyrrolidone (See Per Steen, A. et al., paragraph 0082). Per Steen, A. et al. teaches a method of alleviation of nicotine craving by administering said orally disintegrating nicotine tablet (See Per Steen, A. et al., paragraph 0023).
Specifically in regards to claim 15, Per Steen, A. et al. teaches that the nicotine is provided in association with a fatty acid (See Per Steen, A. et al., paragraph 0082).
In regards to claim 44, Per Steen, A. et al. teaches that trometamol is a buffering agent that possesses no intrinsic taste and is used in products for oral uptake (see Per Steen, A. et al., paragraph 0021).

It would be obvious to one with ordinary skill in the art before the effective filing date to combine the teachings of Per Steen, A. et al. with Andersson and Kosugi et al. as Kosugi et al. states that intraorally rapidly disintegrable tablet is comprised of a principal medicine that is a water-soluble pharmacologically active ingredient (See Kosugi et al., paragraph 0016). Per Steen, A. et al. also teaches an example of a melt tablet, a tablet intended for melting in the mouth whereupon the melted material adheres to the oral mucosa where the nicotine is deposited for entering into the tissue (See Per Steen, A. et al., Example 2 Table caption). It would be obvious to one with ordinary skill in the art to take the teachings of Andersson and Kosugi et al. and combine them with the teachings of Per Steen, A. et al. in order to create a pressed powder orally rapidly disintegrating tablet which would have an excellent disintegrability and a practical hardness (See Kosugi et al., paragraph 0016), while also reducing the side-effects of nicotine or other parts of the tablets such as throat irritation or off-note tastes (See Per Steen, A. et al., paragraph 20). With this, one of ordinary skill in the art would have a reasonable expectation of success in combining the teachings of the orally rapidly disintegrating tablet of Andersson and Kosugi et al. and the orally disintegrating tablet in Per Steen, A. et al. (See Per Steen, A. et al., paragraph 0031; Example 2 Table; paragraph 0122). One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate an intraorally rapidly disintegrable tablet comprised of trometamol as a buffering agent as both Andersson and Per Steen, A. et al. teach a buffering agent with no intrinsic taste (i.e. amino acid and trometamol). One with ordinary skill in the art would be motivated to simply substitute the amino acid buffer of Andersson with the trometamol buffering agent of Per Steen, A. et al. to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results. 

Claim 4, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20080286341 A1 (Andersson et al., 2008) in view of EP 1366759 (Kosugi et al.et al., 2003) as applied to claims 1, 3-4, 7, 9, 12-13, 17, 19-21, 23, 26, 29, 32, and 40-43 above, and further in view of US PGPUB 2001/0016593 A1 (Wilhelmsen, P., 2001, cited in IDS of 04/11/2019) and as evidenced by US Patent 5810018 (Monte, W., 1998).

The teachings of Andersson and Kosugi et al. have been set forth supra. 

While the examiner believes that Andersson and Kosugi et al. have met the limitations of claims 4, 21, and 23 as discussed above, in the interest of compact prosecution, this rejection is included. The combination of Andersson and Kosugi do not directly teach the time needed to dissolve the nicotine in the saliva, as well as the concentration of nicotine dissolved in the saliva and the amount of nicotine absorbed by the oral mucosa.

In regards to claims, 4, 21, and 23, Wilhelmsen, P. teaches an improved way of delivering nicotine though transmucosal administration of a rapidly disintegrating tablet that is able to dissolve in saliva (See Wilhelmsen, P., paragraph 0041). Wilhelmsen, P. further teaches that the nicotine pulse can be felt in the brain usually within 30 seconds, indicating that the nicotine has been absorbed though the mucosal tissue and entered the bloodstream in less than 30 seconds (See Wilhelmsen, P., paragraph 0041), which directly falls into the less than the 90 seconds of the instant claim.
Further in regards to claims 21 and 23, Wilhelmsen, P. states that the pulse of nicotine that is absorbed by the tissues in the mouth is equivalent to a drag on a cigarette (See Wilhelmsen, P., paragraph 0115), which can provide 0.35mg as evidenced by Monte, W. (See Monte, W., column 1, paragraph 3, lines 4-5). The combination of the teachings of Wilhelmsen, P. with Andersson and Kosugi et al. will provide the same composition formulated in the same way with similar excipients and overlapping amounts as the one instantly claimed which can be disintegrated within a period of 60 seconds upon oral administration (See Kosugi et al., paragraph 0017) and allows for the content of nicotine to dissolve in the saliva within a period of less than 90 seconds upon oral administration (See Wilhelmsen, P., paragraph 0041). Andersson also teaches that the buffering agent will be included in an amount that will raise the pH of the saliva to a pH of 7-10 (See Andersson, paragraph 0061). This encompasses the instantly claimed “peak saliva pH of more than 8” of claim 21. With this, it is worth noting that a product is not separable from its physical properties and that claims 21 and 23 are directed towards future intended use, i.e. peak concentration and absorption via mucosa. As the instantly claimed composition is the same it would be understood by one of ordinary skill in the art before the effective filing date that the product of the combined teachings would release the same amount of nicotine (peak saliva concentration of nicotine of more than 0.3 mg/mL of claim 21) and create the same conditions (peak saliva pH of more than 8 of claim 21) in the same amount of time with the same absorption (i.e. at least 40% by weight) as instant claimed in claim 23 when in use. The instant claims are product claims and not method of using/administering, as the product of the prior art is the same so is the release profiles. 
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the teachings of Wilhelmsen, P. with Andersson and Kosugi et al. as all are directed towards formulating a pharmacologically active compound into an oral mucosal tablet, wherein Wilhelmsen, P. and Kosugi et al. advantageously teach that rapid disintegration is preferred due to the quick absorption of nicotine through the mucosal tissues of the mouth, providing a sharp rise in blood nicotine, similar to that found when smoking a cigarette (See Wilhelmsen, P., paragraph 0017) to make the product a more desirable and healthier nicotine source when compared to cigarettes. It would be obvious to one with ordinary skill in the art to combine prior art elements according to known methods to yield predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20080286341 A1 (Andersson et al., 2008) in view of EP 1366759 (Kosugi et al.et al., 2003) as applied to claims 1, 3-4, 7, 9, 12-13, 17, 19-21, 23, 26, 29, 32, and 40-43 above, and further in view of US Patent 5935604 (Illum, L., 1999), as evidenced by Comprehensive mucoadhesive study of anionic polymers and their derivate (Laffleur, F. et al., Aug. 2017).

The teachings of Andersson and Kosugi et al. have been set forth supra. 

The combination is silent on nicotine provided in an ionic complex with at least one mucoadhesive water-soluble anionic polymer.

Illum, L. teaches a nicotine-alginate complex that can provide controlled release of nicotine which can be delivered as a dried powder (See Illum, L., Column 10, line 36-45). Laffleur, F. teaches that alginate is a common and well known mucoadhesive anionic polymer (Introduction, Page 315, paragraph 2, lines 1-2). 

It would be obvious to one with ordinary skill in the art before the effective filing date to combine the teachings of Illum, L., as evidenced by Laffleur, F. et al. with Andersson and Kosugi et al. to modify the oral rapidly disintegrating tablet to provide a rapid peak in nicotine levels to give the “buzz” of smoking cigarette to create a healthier replacement for smoking a cigarette (See Illum, L., Column 3, line 30-32, etc.) via simple substitution of one nicotine ionic complex of Andersson and Kosugi et al. for another complex, specifically the nicotine-alginate complex of Illum, L. with a reasonable expectation of success. Simple substitution of one nicotine ionic complex for another is within the purview of the skilled artisan and would yield predictable results. It would be obvious to one with ordinary skill to simply substitute one known element for another to obtain predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20080286341 A1 (Andersson et al., 2008) in view of EP 1366759 (Kosugi et al.et al., 2003) as applied to claims 1, 3-4, 7, 9, 12-13, 17, 19-21, 23, 26, 29, 32, and 40-43 above, and further in view of US PGPUB 2013/0177646 A1 (Andreas Hugerth, B., 2013).

The teachings of Andersson and Kosugi et al. have been set forth supra. 

The combination is silent on the orally disintegrating tablet being a sublingual tablet.

Andreas Hugerth, B. teaches a solid pharmaceutical dosage form for the release of nicotine in the oral cavity which can be in the form of a sublingual tablet or orally disintegrating tablets (See Andreas Hugerth, paragraph 0042). 

It would be obvious to one with ordinary skill in the art before the effective filing date to combine the teachings of Andreas Hugerth, B. with Andersson and Kosugi et al. in order to create a sublingual tablet which is not organoleptically disturbing (See Andreas Hugerth, B., paragraph 0049), while also providing a specific transmucosal uptake from the oral cavity of the nicotine to the systemic circulation of the subject (see Andersson, paragraph 0145) via a rapidly disintegrating tablet. Thus, one with ordinary skill in the art would have a reasonable expectation of success of creating an improved sublingual tablet for rapidly delivering nicotine by combining the known technique of creating a sublingual tablet in Andreas, Hugerth, B. with the known product of Andersson and Kosugi et al. to yield predictable results. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1366759 (Kosugi et al.et al., 2003) in view of US PGPUB 20080286341 A1 (Andersson et al., 2008). 
The teachings of Kosugi et al. have been described supra. It is worth noting that Kosugi et al. does not teach a coating for the tablet.
Kosugi et al. is silent on the use of nicotine and a pH regulating agent in the tablet.
The teachings of Andersson et al. have also been described supra.
	It would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a fast orally disintegrating tablet that would disintegrate within 60 seconds of oral administration comprising D-mannitol in the amount of 20-99% by weight, crospovidone in the amount of 1-10% by weight, nicotine, and a carbonate buffer as the combination would have an excellent disintegrability and a practical hardness (See Kosugi et al., paragraph 0016), while also providing a specific transmucosal uptake from the oral cavity of the nicotine to the systemic circulation of the subject (see Andersson, paragraph 0145). Further, nicotine is a water-soluble active ingredient and Kosugi et al. teaches a intraorally rapidly disintegrable tablet is comprised of a principal medicine that is a water-soluble pharmacologically active ingredient (See Kosugi et al., paragraph 0016). It would be obvious to one with ordinary skill in the art to combine the teachings of Kosugi et al. with the tablet of Andersson according to the known method of making an orally disintegrating tablet (see Kosugi et al., paragraph 0064) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection is made over Andersson and Kosugi et al., not just Andersson or just Kosugi et al. Further, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Andersson teaches a compressed powder tablet comprising nicotine hydrogen tartrate (a nicotine salt) (see Andersson, paragraph 0193), which is also known as nicotine bitartrate (see Andersson, paragraph 0124). The composition further comprises a carbonate buffer (see Andersson, paragraph 0074) and a polyol (such as mannitol, sorbitol, xylitol, erythritol, maltitol, lactitol, or isomalt) (see Andersson, paragraph 0152). The polyol is taught to be used in varying amounts in the examples. Looking at example 6A which is a directly compressible nicotine tablet, the percentage of polyol present is about 97.5% of the total weight of the tablet core. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, Kosugi et al.et al. teaches an orally disintegrating tablet comprising a pressed powder formulation (See Kosugi et al.et al., paragraph 0017) which can be disintegrated within a period of 60 seconds upon oral administration (See Kosugi et al., paragraph 0017), as well as within a period of less than 30 seconds upon oral administration (See Kosugi et al., paragraph 0017). Kosugi et al. teaches that D-mannitol, a polyol, comprises 20-99% of the tablet (See Kosugi et al., paragraph 0034). Kosugi et al. also teaches a disintegrant in the tablet, specifically crospovidone which is a cross-linking polymerization products from 1-vlnyl-2-pyrrolidone (See Kosugi et al., paragraph 0032) in the amount of 0.01-30% of by weight of the tablet (See Kosugi et al., paragraph 0033), and more preferably 1-10% by weight (See Kosugi et al., paragraph 0035). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
it would be obvious to one with ordinary skill in the art before the effective filing date to combine the teachings of Andersson and Kosugi et al. as Kosugi et al. states that intraorally rapidly disintegrable tablet is comprised of a principal medicine that is a water-soluble pharmacologically active ingredient (See Kosugi et al., paragraph 0016). Andersson also teaches an example of a melt tablet (see Andersson, paragraph 0035), a tablet that melts, disintegrates, or dissolves when exposed to the saliva (see Andersson, paragraph 0142). It would be obvious to one with ordinary skill in the art to take the teachings of Kosugi et al. and combine them with the teachings of Anderson in order to create a pressed powder orally rapidly disintegrating tablet which would have an excellent disintegrability and a practical hardness (See Kosugi et al., paragraph 0016), while also providing a specific transmucosal uptake from the oral cavity of the nicotine to the systemic circulation of the subject (see Andersson, paragraph 0145). It would be obvious to one with ordinary skill in the art to combine the teachings of Kosugi et al. with the tablet of Andersson according to the known method of making an orally disintegrating tablet (see Kosugi et al., paragraph 0064) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

In regards to the applicant’s argument that the as Andersson teaches a melt tablet that already provides a quick relief for nicotine cravings, thus one with ordinary skill would not look to modify the teachings of Andersson with the teachings of Kosugi, examiner points out that the Kosugi et al. teaches that the orally rapidly disintegrating tablet of Kosugi et al. has an excellent disintegrability and a practical hardness (See Kosugi et al., paragraph 0016) as well as a faster disintegration time (See Kosugi et al., paragraph 0017). As such, it would be obvious to one with ordinary skill in the art to combine the teachings of Kosugi et al. with the tablet of Andersson according to the known method of making an orally disintegrating tablet (see Kosugi et al., paragraph 0064) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. Applicant further states that it would not be reasonable to modify the teachings of Andersson with the teachings of Kosugi as the difference between a coated tablet and the tablet of Kosugi are different, examiner points out that the tablet of Andersson teaches that the nicotine is in the core of the formulation as well (see Andersson, paragraph 0101). Further, while the dosage may be different, it would not be outside of the purview of one with ordinary skill in the art to optimize the dosage of nicotine through routine experimentation. Further, in regards to claims 1 and 45, there is no dosage requirement of nicotine in the claims, just that the nicotine is present. 

In regards to applicant’s argument that it would not be obvious to use carbonate as a buffer in the combination of Andersson’s and Kosugi’s teachings, examiner points out that Andersson teaches that the use of an auxiliary buffer is acceptable to increase the buffering capacity without increasing the pH (see Andersson, paragraph 0077). 

In regards to applicant’s argument that the active ingredients of Kosugi et al. are not applicable to nicotine, examiner points out that nicotine is a water-soluble active ingredient and Kosugi et al. teaches an intraorally rapidly disintegrable tablet is comprised of a principal medicine that is a water-soluble pharmacologically active ingredient (See Kosugi et al., paragraph 0016).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one with ordinary skill in the art before the effective filing date to combine the teachings of Andersson and Kosugi et al. as Kosugi et al. states that intraorally rapidly disintegrable tablet is comprised of a principal medicine that is a water-soluble pharmacologically active ingredient (See Kosugi et al., paragraph 0016). Andersson also teaches an example of a melt tablet (see Andersson, paragraph 0035), a tablet that melts, disintegrates, or dissolves when exposed to the saliva (see Andersson, paragraph 0142). It would be obvious to one with ordinary skill in the art to take the teachings of Kosugi et al. and combine them with the teachings of Anderson in order to create a pressed powder orally rapidly disintegrating tablet which would have an excellent disintegrability and a practical hardness (See Kosugi et al., paragraph 0016), while also providing a specific transmucosal uptake from the oral cavity of the nicotine to the systemic circulation of the subject (see Andersson, paragraph 0145). It would be obvious to one with ordinary skill in the art to combine the teachings of Kosugi et al. with the tablet of Andersson according to the known method of making an orally disintegrating tablet (see Kosugi et al., paragraph 0064) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Applicant argues that the claimed invention provides unexpected advantages and that the experimental results shown in Example 6 demonstrates that the nicotine tablet gives unexpected results in terms of the reduced burning sensation despite the higher rate of release of nicotine. Applicant also points to the declaration filed on 01/14/2022 for support, specifically in points 9-12. Applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, the data presented is not persuasive enough to establish unexpected results. Understanding that the reduced burning sensation is directly related to the disintegration of the tablet, it can be seen in examples 1 and 3 with the FDT(a)-(f) that the time to disintegrate the tablets is largely variable, with many of the tablets taking longer than 60 seconds to disintegrate (for example, FDT(b), (c), (d),) while other examples are disintegrating within the 60 seconds (for example, FDT(a)) (see Tables 4 of the specification as filed). All of these examples meet the compositional limitations of the independent claims 1, 44, and 45.  If the composition as claimed is required to meet the claimed disintegration time, why do tablets with the same composition not disintegrate within the claimed time period?  Applicant may wish to consider what is structurally required (and what is different about the tablets that do not disintegrate within the desired time) to achieve the claimed disintegration time and how that rises to being unexpected.
Further, looking at the examples of the FDT(1)-(14), there isn’t any data presented for how long it took for those to disintegrate (except for FDT(12)-(14)). These formulations also meet the requirements of independent claims 1, 44, and 45. Without this data, it is difficult to establish a trend, particularly when there are examples that show that the formulations do not dissolve in less than 60 seconds. The arguments and declaration both point to example 6, however looking at the plethora of data presented, it is unclear to the examiner how the data shows that the unexpected results are present because there are many different formulations with varying results. Further, the claims as written require the presence of nicotine, however the experimental data presented seems to only have nicotine bitartrate or a nicotine-calcium carbonate.  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).   In the instant case, as discussed above, the data provided has not been explained as to how it establishes that the results are unexpected and significant for the claimed composition.

 Further, Andersson teaches that” by employing the change in pH, for example an increase in said pH of the saliva, the transmucosal uptake of nicotine in the oral cavity is changed, eg increased compared to the nicotine uptake when the saliva is not buffered according to the invention. Also, since the transmucosal uptake of nicotine in the oral cavity according to the invention is faster than for nicotine which has not been buffered according to the invention, less nicotine will be swallowed to reach the gastrointestinal (G.I.) tract. The nicotine that reaches the G.I. tract will be subjected to first pass metabolism which reduces the total amount of intact nicotine absorbed. This means that the bio-availability of nicotine that is not co-administered with a buffer according to the invention will generally be lower than when administered together with a buffer as described in this invention” (see Andersson, paragraph 0073). It is known in the art that the use of a buffer (i.e. a pH regulating agent) will increase the bio-availability of the nicotine. 
The evidence provided should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992), however with the issues mentioned above, the differences do not show an unexpected or unobvious result. As such, the evidence provided is not enough to render the argument presented by the applicant to be persuasive.
Additionally, Applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, the results that Applicant is using to support the alleged unexpected results are based on specific formulations with specific ingredients and amounts (i.e. formulations from Examples 1 and 2).  Again, it is noted by the Examiner that the experimental data presented seems to only have nicotine bitartrate or a nicotine-calcium carbonate, while the claims as written require the presence of nicotine.  


In regards to the argument against claim 44 having a limitation that is not taught by the art, examiner points out that amendment has been modified as necessitated by amendment to be Andersson et al., 2008 in view of Kosugi et al.et al., 2003 further in view of Per Steen, A. et al., 2007.

Applicant's arguments in regards to Wilhelmsen, Monte, Illum, Laffleur and Hugerth are acknowledged, however as the argument is based on the failure to remedy the deficiencies of Andersson and Kosugi, the rejections still stand based on the rebuttal above.

Conclusion
	No claims allowed.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611